Exhibit 10.6

 

MERIDIAN BANK

2004 STOCK OPTION PLAN

(As amended and restated, effective June 15, 2006)

 

Meridian Bank (the “Company”), a Pennsylvania bank, hereby adopts this 2004
Stock Option Plan (the “Plan”), under which options may be granted from time to
time to directors, officers and employees of the Company and of any subsidiary
corporation (as defined in Section 424(f) of the Internal Revenue Code of 1986,
as amended (the “Code”)), including the Bank, and any subsidiary corporation of
the Company which may be established in the future, to purchase shares of common
stock of the Company, par value $1.00 per share (the “Common Stock”).

 

1.  PURPOSE OF THE PLAN.  The purpose of the Plan is to aid the Company in
attracting and retaining capable directors, officers and employees and to
provide a long range incentive for such persons to remain in the management of
the Company, to perform at increasing levels of effectiveness and to acquire a
permanent stake in the Company with the interest and outlook of an owner. These
objectives will be promoted through the granting of options to acquire shares of
Common Stock pursuant to the terms of this Plan.

 

2.  ADMINISTRATION.

 

(a)  The Plan shall be administered by a committee (the “Committee”), which
shall consist of not less than two members of the Board of Directors of the
Company (the “Board”). In the absence at any time of a duly appointed Committee,
this Plan shall be administered by the Board, in which case all references to
the “Committee” in this Plan shall be deemed to refer to the Board. The
Committee may designate any officers or employees of the Company to assist in
the administration of the Plan and to execute documents on behalf of the
Committee and perform such other ministerial duties as may be delegated to them
by the Committee.

 

(b)  Subject to the provisions of the Plan, the determinations or the
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive upon all persons affected thereby. By way of
illustration and not of limitation, the Committee shall have the discretion (a)
to construe and interpret the Plan and all options granted hereunder and to
determine the terms and provisions (and amendments thereof) of the options
granted under the Plan (which need not be identical); (b) to define the terms
used in the Plan and in the options granted hereunder; (c) to prescribe, amend
and rescind the rules and regulations relating to the Plan; (d) to determine the
individuals to whom and the time or times at which such options shall be
granted, the number of shares to be subject to each option, the option price,
and the determination of leaves of absence which may be granted to participants
without constituting a termination of their employment for the purposes of the
Plan; and (e) to make all other determinations necessary or advisable for the
administration of the Plan.

 

(c)  It shall be in the discretion of the Committee to grant options which
qualify as “incentive stock options,” as that term is defined in Section 422 of
the Code (“Incentive Stock Options”), or which do not qualify as Incentive Stock
Options (“Nonqualified Stock Options”)

 





1

 

--------------------------------------------------------------------------------

 



 

(herein referred to collectively as “Options;” however, whenever reference is
specifically made only to “Incentive Stock Options” or “Nonqualified Stock
Options,” such reference shall be deemed to be made to the exclusion of the
other). Any options granted which fail to satisfy the requirements for Incentive
Stock Options shall become Nonqualified Stock Options.

 

3.  STOCK AVAILABLE FOR OPTIONS.  Common Stock issued upon exercise of Options
granted under the Plan may be authorized but unissued shares of Common Stock
and/or shares of Common Stock which are acquired by the Company from
shareholders of the Company in public or private transactions. The total number
of shares of Common Stock for which  Options may be granted under this Plan is
367,000 as of the effective date of this amended and restated plan. Such total
number of shares is subject to any capital adjustments as provided in Section
13. In the event that an Option granted under the Plan is forfeited, released,
expires or is terminated unexercised as to any shares covered thereby, such
shares thereafter shall be available for the granting of Options under the Plan;
provided that if the forfeiture, expiration, release or termination date of an
Option is beyond the term of existence of the Plan as described in Section 18,
then any shares covered by forfeited, unexercised, released or terminated
options shall not reactivate the existence of the Plan and therefore may not be
available for additional grants under the Plan. The Company, during the term of
the Plan, will reserve and keep available a number of shares of Common Stock
sufficient to satisfy the requirements of the Plan.

 

4.  ELIGIBILITY.  Options may be granted to such directors, officers and/or
employees of the Company as may be designated from time to time by the
Committee, provided that a member of the Board of Directors of the Company who
is not an officer or employee of the Company shall be eligible to receive only
Nonqualified Stock Options under the Plan. In determining the directors,
officers and employees to whom Options shall be granted and the number of shares
to be covered by each Option, the Committee shall take into account the nature
of the services rendered by such persons, their present and potential
contributions to the success of the Company and such other factors as the
Committee shall deem relevant. A director, officer or employee who has been
granted an Option under the Plan may be granted an additional Option or Options
under the Plan if the Committee shall so determine.

 

5.  OPTION GRANTS.  The proper officers on behalf of the Company and each
Optionee shall execute a Stock Option Agreement in such form or forms as the
Committee may determine from time to time (the “Option Agreement) which shall
set forth the total number of shares of Common Stock to which it pertains, the
exercise price, whether it is a Nonqualified Stock Option or an Incentive Stock
Option, and such other terms, conditions, restrictions and privileges as the
Committee in each instance shall deem appropriate, provided that they are not
inconsistent with the terms, conditions and provisions of this Plan. Each
Optionee shall receive a copy of his executed Option Agreement. Any Option
granted with the intention that it will be an Incentive Stock Option but which
fails to satisfy a requirement for Incentive Stock Options shall continue to be
valid and shall be treated as a Nonqualified Stock Option.

 

6.  OPTION PRICE.

 

(a)  The option price of each Option granted under the Plan shall be not less
than 100% of the market value of the stock on the date of grant of the Option.
In the case of incentive stock options granted to a shareholder who owns stock
possessing more than 10% of the total

 





2

 

--------------------------------------------------------------------------------

 



 

combined voting power of all classes of stock of the Company (a “ten percent
shareholder”), the option price of each Option granted under the Plan shall not
be less than 110% of the market value of the stock on the date of grant of the
Option. The market value per share of the Common Stock shall be its fair market
value as determined by the Committee, in its sole discretion. The Committee
shall maintain a written record of its method of determining such value.

 

(b)  Payment in full of the purchase price for shares of Common Stock purchased
pursuant to the exercise of any Option shall be made to the Company upon
exercise of the Option. All shares sold under the Plan shall be fully paid and
nonassessable. Payment for shares may be made by the optionee (i) in cash or by
check, (ii) at the discretion of the Committee, by delivery of a properly
executed exercise notice, together with irrevocable instructions to a broker to
sell the shares and then to properly deliver to the Company the amount of sale
proceeds to pay the exercise price, all in accordance with applicable laws and
regulations, or (iii) at the discretion of the Committee, by delivering shares
of Common Stock (including shares acquired pursuant to the exercise of an
Option) equal in fair market value to the purchase price of the shares to be
acquired pursuant to the Option, or (iv) by withholding some of the shares of
Common Stock which are being purchased upon exercise of an Option, or (v) any
combination of the foregoing. If part or all of the price is paid by the
withholding of some of the shares that would otherwise be received upon
exercise, the portion of the price represented by the withheld shares shall be
that number of shares of Common Stock having an aggregate fair market value as
of the date of exercise equal to the portion Stock Option’s exercise price to be
paid by withholding shares. The shares of Common Stock so withheld shall not be
deemed to have been issued for purposes of the aggregate-share limitation set
forth in Section 3 of this Plan.

 

7.  EXPIRATION OF OPTIONS.  The Committee shall determine the expiration date or
dates of each Option, but such expiration date shall be not later than the
earlier of (i) ten (10) years after the date such Option is granted, and (ii)
that date (the “FDIC Termination Date”) that is ninety (90) days after the
Option holder is notified by the Federal Deposit Insurance Corporation that the
Bank has become “undercapitalized” (as that term is defined for prompt
corrective action purposes) and that the Option must be exercised within such 90
days or it will expire. In the event an Incentive Stock Option is granted to a
ten percent shareholder, the expiration date or dates of each Option shall be
not later than the earlier of (i) five (5) years after the date such Option is
granted, and (ii) the FDIC Termination Date. The Committee, in its discretion,
may extend the expiration date or dates of an Option after such date was
originally set; however, such expiration date may not exceed the maximum
expiration date described in this Section 7.

 

8.  TERMS AND CONDITIONS OF OPTIONS.

 

(a)  All Options must be granted within 10 years of the Effective Date of this
Plan, as defined in Section 17.

 

(b)  Subject to Section 4 hereof, the Committee may grant Options which are
intended to be Incentive Stock Options and Nonqualified Stock Options, either
separately or jointly, to an eligible director, officer or employee.

 

(c)  The grant of Options shall be evidenced by a written Option Agreement
containing

 





3

 

--------------------------------------------------------------------------------

 



 

terms and conditions established by the Committee consistent with the provisions
of this Plan.

 

(d)  Unless otherwise determined by the Committee, not less than 100 shares may
be purchased upon exercise of an Option at any one time unless the number
purchased is the total number at that time purchasable under the Plan.

 

(e)  The recipient of an Option shall have no rights as a shareholder with
respect to any shares covered by his Option until payment in full by him for the
shares being purchased. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock is
fully paid for.

 

(f)  Notwithstanding any contrary provisions contained in this Plan, and as long
as required by Section 422 of the Code, the aggregate fair market value of the
Common Stock (determined as of the time the Option is granted) with respect to
which Incentive Stock Options are exercisable for the first time by any optionee
during any calendar year (under this Plan or any other stock option plan
maintained by the Company) shall not exceed $100,000.

 

(g)  All stock obtained pursuant to an Option which qualifies as an Incentive
Stock Option may, in the discretion of the Committee, be held in escrow for a
period which ends on the later of (i)two years from the date of the granting of
the Option or (ii) one year after the transfer of the stock pursuant to the
exercise of the Option. The stock shall be held by the Company or its designee.
The employee who has exercised the Option shall during such holding period have
all rights of a shareholder, including but not limited to the rights to vote,
receive dividends and sell the stock. The sole purpose of the escrow is to
inform the Company of a disqualifying disposition of the stock within the
meaning of Section 422 of the Code, and it shall be administered solely for that
purpose.

 

9.  EXERCISE OF OPTIONS.

 

(a)  Options shall become vested and exercisable at the times, at the rate and
subject to such limitations as may be set forth in the Option Agreement executed
in connection therewith; provided, however, that unless otherwise determined by
the Committee, Options granted during the first three years of the Company’s
operations shall vest in approximately equal percentages each year over a period
no shorter than three years; and provided further that the Committee may waive
this minimum three-year vesting requirement for persons awarded options to
purchase only a nominal number of shares.

 

(b)  Unless otherwise determined by the Committee, upon the optionee’s death,
retirement (as defined in Section 11 hereof) or disability within the meaning of
Section 22(e)(3) of the Code all Options granted to such optionee hereunder
shall become vested and exercisable for the period set forth in Section 11
hereof. In addition, unless otherwise determined by the  Committee, all
outstanding Options shall become immediately vested and exercisable in full in
the event of a “change in control of the Company” as of the effective date of
such change in control of the Company. A “change in control of the Company”
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the

 





4

 

--------------------------------------------------------------------------------

 



 

“Exchange Act”), whether or not the Company in fact is required to comply with
Regulation 14A thereunder; provided that, without limitation, such a change in
control shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities, or (ii) during any period of twenty-four consecutive months during
the term of an Option, individuals who at the beginning of such period
constitute the Board of the Company cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each director who was not a director at the date of
grant has been approved in advance by directors representing at least two-thirds
of the directors then in office who were directors at the beginning of the
period.

 

(c)  The exercise of any Option must be evidenced by written notice to the
Company that the optionee intends to exercise his Option. In no event shall an
Option be deemed granted by  the Company or exercisable by a recipient prior to
the mutual execution by the Company and the recipient of an Option Agreement
which comports with the requirements of Section 5 and Section 8(c) hereof.

 

(d)  Any right to exercise Options in annual installments shall be cumulative
and any vested installments may be exercised, in whole or in part, at the
election of the optionee.

 

(e)  The inability of the Company to obtain approval from any regulatory body or
authority deemed by counsel to be necessary to the lawful issuance and sale of
any shares of Common Stock hereunder shall relieve the Company of any liability
in respect of the non- issuance or sale of such shares. As a condition to the
exercise of an Option, the Company may require the person exercising the Option
to make such representations and warranties as may be necessary to ensure
compliance with federal or state securities laws.

 

(f)  The Committee shall have the discretionary authority to impose in the
Option Agreements such restrictions on shares of Common Stock as it may deem
appropriate or desirable, including but not limited to the authority to impose a
right of first refusal or to establish repurchase rights or both of these
restrictions.

 

10.  TERMINATION OF DIRECTORSHIP OR EMPLOYMENT - EXCEPT BY DISABILITY,
RETIREMENT OR DEATH.  If an optionee ceases to be a director, officer or
employee of the Company for any reason other than death, retirement or
disability (as defined in Section 11), he may, at any time within three months
after his date of termination, or such longer period as may be determined by the
Committee in its discretion but not later than the date of expiration of the
Option, exercise any Option only to the extent it was vested and he was entitled
to exercise the Option on the date of termination. Any Options or portions of
Options of such optionees which are not so exercised shall terminate and be
forfeited.

 

11.  TERMINATION OF DIRECTORSHIP OR EMPLOYMENT -DISABILITY, RETIREMENT OR DEATH.
 If an optionee dies or ceases to be a director, officer or employee of the
Company due to his becoming disabled within the meaning of Section 22(e)(3) of
the Code, or as a result of retirement, all unvested and forfeitable Options of
such optionee

 





5

 

--------------------------------------------------------------------------------

 



 

shall immediately become vested and exercisable and he, or the person or persons
to whom the Option is transferred by will or by the laws of descent and
distribution, may, at any time within 12 months after the death or date of
termination, or such longer period as may be determined by the Committee in its
discretion but not later than the date of expiration of the Option, exercise any
Option with respect to all shares subject thereto. Any Options or portions of
Options of such optionees which are not so exercised shall terminate and be
forfeited. “Retirement” means a termination of employment or service which
constitutes a “retirement” under any applicable qualified pension benefit plan
maintained by Bank or a subsidiary corporation, or, if no such plan is
applicable, which would constitute “retirement” under Meridian’s pension benefit
plan, if such individual were a participant in that plan.

 

12.  RESTRICTIONS ON TRANSFER.  An Option granted under this Plan may not be
transferred except by will or the laws of descent and distribution and, during
the lifetime of the optionee to whom it was granted, may be exercised only by
such optionee.

 

13.  CAPITAL ADJUSTMENTS AFFECTING COMMON STOCK.

 

(a)  The aggregate number of shares of Common Stock available for issuance under
the Plan, the number of shares to which any outstanding Option relates and the
exercise price per share of Common Stock under any outstanding Option shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the Effective Date (as
defined in Section 17) resulting from a split, subdivision or consolidation of
shares or any other capital adjustment, the payment of a stock dividend or other
increase or decrease in such shares effected without receipt or payment of
consideration by the Company. If, upon a merger, consolidation, reorganization,
liquidation, recapitalization or the like of the Company, the shares of the
Common Stock shall be exchanged for other securities of the Company or of
another corporation, each recipient of an Option shall be entitled, subject to
the conditions herein stated, to purchase or acquire such number of shares of
Common Stock or amount of other securities of the Company or such other
corporation as were exchangeable for the number of shares of Common Stock of the
Company which such optionees would have been entitled to purchase or acquire
except for such action, and appropriate adjustments shall be made to the per
share exercise price of outstanding Options.

 

(b)  To the extent that the foregoing adjustments described in Section 13(a)
above relate to particular Options or to particular stock or securities of the
Company subject to Option under this Plan, such adjustments shall be made by the
Committee, whose determination in that respect shall be final and conclusive.

 

(c)  The grant of an Option pursuant to this Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

 

(d)  No fractional shares of Common Stock shall be issued under the Plan for any
adjustment made pursuant to this Section 13 or otherwise.

 

(e)  Any adjustment made pursuant to this Section 13 shall be made, to the
extent

 





6

 

--------------------------------------------------------------------------------

 



 

practicable, in such manner as not to constitute a modification of any
outstanding Incentive Stock Options within the meaning of Section 424(h) of the
Code.

 

14.  INVESTMENT PURPOSE.  At the discretion of the Committee, any Option
Agreement may provide that the optionee shall, by accepting the Option,
represent and agree, for himself and his transferees by will or the laws of
descent and distribution, that all shares of Common Stock purchased upon the
exercise of the Option will be acquired for investment and not for resale or
distribution, and that upon each exercise of any portion of an Option, the
person entitled to exercise the same shall furnish evidence of such facts which
is satisfactory to the Company. Certificates for shares of Common Stock acquired
under the Plan may be issued bearing such restrictive legends as the Company and
its counsel may deem necessary to ensure that the optionee is not an
“underwriter” within the meaning of the federal securities laws.

 

15.  APPLICATION OF FUNDS.  The proceeds received by the Company from the sale
of Common Stock pursuant to Options will be used for general corporate purposes.

 

16.  NO OBLIGATION TO EXERCISE.  The granting of an Option shall impose no
obligation upon the optionee to exercise such Option. Notwithstanding the
foregoing, the Bank’s primary federal regulator can direct the Company to
require Plan participants to exercise or forfeit their Options if the Bank’s
capital falls below the minimum regulatory requirements as determined by the
Bank’s state or primary federal regulator. In such event, any options not so
exercised shall terminate and be forfeited.

 

17.  EFFECTIVE DATE OF THE PLAN.  The Plan shall be effective as of the date of
adoption of the Plan by the Board of Directors of the Company (the “Effective
Date”). The Plan, and any previously granted Options thereunder, shall be
subject to the approval of the shareholders of the Company at a meeting held
within 12 months of the Effective Date in order to meet the requirements of
Section 422 of the Code and regulations thereunder.

 

18.  TERM OF THE PLAN.  Unless sooner terminated, this Plan shall remain in
effect for a period of ten years ending on the tenth anniversary of the
Effective Date. Termination of the Plan shall not affect any Options previously
granted and such Options shall remain valid and in effect until they have been
fully exercised or earned, are surrendered or by their terms expire or are
forfeited.

 

19.  TIME OF GRANTING OF OPTIONS.  Nothing contained in the Plan or in any
resolution adopted or to be adopted by the Committee or the shareholders of the
Company and no action taken by the Committee shall constitute the granting of
any Option hereunder. The granting of an Option pursuant to the Plan shall take
place only when an Option Agreement shall have been duly executed and delivered
by and on behalf of the Company at the direction of the Committee.

 

20.  WITHHOLDING TAXES.  Whenever the Company proposes or is required to cause
to be issued or transferred shares of stock, cash or other assets pursuant to
this Plan, the Company shall have the right to require the optionee to remit to
the Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the issuance of any certificate or
certificates for such shares or delivery of such cash or other assets.

 





7

 

--------------------------------------------------------------------------------

 



 

Alternatively, the Company may issue or transfer such shares of stock or make
other distributions of cash or other assets net of the number of shares or other
amounts sufficient to satisfy the withholding tax requirements. For withholding
tax purposes, the shares of stock, cash and other assets to be distributed shall
be valued on the date the withholding obligation is incurred.

 

21.  TERMINATION AND AMENDMENT.  The Board may at any time alter, suspend,
terminate or discontinue the Plan, subject to any applicable regulatory
requirements and any required shareholder approval or any shareholder approval
which the Board may deem advisable for any reason, such as for the purpose of
obtaining or retaining any statutory or regulatory benefits under tax,
securities or other laws or satisfying applicable stock exchange or quotation
system listing requirements. The Board may not, without the consent of the
holder of an Option previously granted, make any alteration which would deprive
the optionee of his rights with respect thereto.

 

22.  CAPTIONS AND HEADINGS; GENDER AND NUMBER.  Captions and paragraph headings
used herein are for convenience only, do not modify or affect the meaning of any
provision herein, and are not a part, and shall not serve as a basis for
interpretation or construction of, this Plan. As used herein, the masculine
gender shall include the feminine and neuter, and the singular number shall
include the plural, and vice versa, whenever such meanings are appropriate.

 

23.  COST OF PLAN; EXCULPATION AND INDEMNIFICATION.  All costs and expenses
incurred in the operation and administration of the Plan shall be borne by the
Company. In connection with this Plan, no member of the Board and no member of
the Committee shall be personally liable for any act or commission to act, or
for any mistake in judgment made in good faith, unless arising out of, or
resulting from, such person’s own bad faith, willful misconduct or criminal
acts. To the extent permitted by applicable laws and regulations, the Company
shall indemnify, defend and hold harmless the members of the Board and members
of the Committee, and each other officer or employee of the Company or of
subsidiary corporation to whom any power or duty relating to the administration
or interpretation of this Plan may be assigned or delegated, from and against
any and all liabilities (including any amount paid in settlement of a claim with
the approval of the Board), and any costs or expenses (including counsel fees)
incurred by such persons arising out of or as a result of, any act or omission
to act, in connection with the performance of such person’s duties,
responsibilities and obligations under this Plan, other than such liabilities,
costs and expenses as may arise out of, or result from, the bad faith, willful
misconduct or criminal acts of such persons.

 

24.  GOVERNING LAW.  Without regard to the principles of conflicts of laws, the
laws of the Commonwealth of Pennsylvania shall govern and control the validity,
interpretation, performance and enforcement of this Plan.

 

 

8

 

--------------------------------------------------------------------------------